

FIRST AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL
SINGLE-TENANT LEASE – NET


THIS FIRST AMENDMENT TO STANDARD INDUSTRIAL/ COMMERCIAL SINGLE-TENANT LEASE –
NET dated as of June 24, 2019 (this “First Amendment”), is entered into by and
between WATX PROPERTIES, LLC, a Texas limited liability company (“Landlord”),
and WESCO AIRCRAFT HARDWARE CORP., a California corporation (“Tenant”), with
reference to the following:


R E C I T A L S


WHEREAS, Landlord and Tenant entered into that certain Standard
Industrial/Commercial Single-Tenant Lease – Net dated as of January 1, 2004 (as
amended and otherwise modified, the “Lease”), for the lease of certain premises
(the “Premises”) with an address of 6701 Will Rogers Boulevard, Fort Worth,
Texas, 76140, as more particularly described in the Lease. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Lease. Unless the context clearly indicates otherwise, all
references to the “Lease” in the Lease and in this First Amendment shall
hereinafter be deemed to refer to the Lease, as amended hereby.


WHEREAS, Landlord and Tenant desire by this First Amendment to amend the Lease
in order to extend the Term, and further amend, modify and supplement the Lease
as set forth herein.


NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference), for the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:


A G R E E M E N T


1.    Extension of Term; Tenant’s Early Termination Right. Landlord and Tenant
acknowledge that the Term is scheduled to expire on June 30, 2019.
Notwithstanding anything to the contrary contained in the Lease, the Term is
hereby extended for a period of one (1) year (the “Extension Term”), commencing
on July 1, 2019 (the “Extension Term Commencement Date”) and ending on June 30,
2020, unless sooner terminated in accordance with the terms of the Lease.


2.    Base Rent. Notwithstanding anything to the contrary contained in the
Lease, in addition to all other amounts due and payable by Tenant in connection
with the Lease, during the Extension Term, Tenant shall pay Base Rent in the
amount of $21,954.08 per month.


3.    Estoppel. Tenant and Landlord each hereby certifies and acknowledges that,
as of the date of the mutual execution of this First Amendment, to such party’s
actual knowledge, the other party is not in default in any respect under the
Lease.


4.    Brokers. Landlord and Tenant each hereby represents and warrants to the
other that it has not entered into any agreement or taken any other action that
might result in any obligation on the part of Landlord or Tenant to pay any
brokerage commission, finder’s fee or other compensation with respect to this
First Amendment, and each agrees to protect, defend, indemnify and hold the
other harmless from and against any and all actions, claims, costs, damages,
demands and expenses (including, without limitation, reasonable attorneys’ fees
and costs and court costs) to the extent caused by any breach or inaccuracy of
such representation and warranty made by such indemnifying party.


5.    Miscellaneous. Landlord and Tenant hereby ratify and confirm their
respective rights and obligations under the Lease. Except as specifically herein
amended, the Lease is and shall remain in full force and effect according to the
terms thereof. In the event of any conflict between the terms of the Lease and
the terms of this First Amendment, the terms of this First Amendment shall
control. The headings to sections of this First Amendment are for convenient
reference only and shall not be used in interpreting this First Amendment. This
First Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
agreement. Delivery of an electronically executed signature page hereof by
electronic transmission (including, without limitation, via emailed .pdf or
DocuSign) shall specifically be deemed as effective as delivery of a manually
executed signature page hereof.


[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute this First Amendment as of the date first above
written.
“LANDLORD”:


WATX PROPERTIES, LLC,
a Texas limited liability company


By:     /s/ Randy Snyder                
Name:     Randy Snyder                    
Its:     Manager                    


By:                             
Name:                             
Its:                             


“TENANT”:


WESCO AIRCRAFT HARDWARE CORP.,
a California corporation


By:     /s/ John Holland                
Name:     John Holland                    
Its:     Executive Vice President            


By:                             
Name:                             
Its:                             


1